Case 14-51529-wlh       Doc 49    Filed 03/18/15 Entered 03/18/15 16:40:43           Desc Main
                                 Document      Page 1 of 13



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                        :                     CHAPTER 7
                              :
RONALD JEAN MARTIN AGENOR and :                     CASE NO. 14-51529 - WLH
TONYA WILLIAMS AGENOR,        :
                              :
    Debtors.                  :
                              :


 MOTION FOR ORDER AUTHORIZING COMPROMISE AND SETTLEMENT WITH
 DEBTORS UNDER FEDERAL RULES OF BANKRUPTCY PROCEDURE RULE 9019
         AND COMPELLING PAYMENTS DIRECTLY TO TRUSTEE

         COMES NOW S. Gregory Hays, Chapter 7 Trustee (“Trustee”) for the bankruptcy

estates of Ronald Jean Martin Agenor (“Mr. Agenor”) and Tonya Williams Agenor (“Mrs.

Agenor”) (collectively, “Debtors”), by and through the undersigned counsel, and files his Motion

for Order Authorizing Compromise and Settlement with Debtors under Federal Rules of

Bankruptcy Procedure Rule 9019 and Compelling Payments Directly to Trustee (the “Settlement

Motion”). In support of the Settlement Motion, Trustee respectfully shows the Court as follows:

                                      I. JURISDICTION

         1.    This Court has jurisdiction over this Settlement Motion under 28 U.S.C. §§ 157

and 1334. Venue of this case in this District is proper under 28 U.S.C. §§ 1408 and 1409. The

statutory predicate for the relief sought herein is Rule 9019 of the Federal Rules of Bankruptcy

Procedure. This Settlement Motion is a core proceeding under 28 U.S.C. § 157(b)(2).

                                     II. BACKGROUND

         2.    On January 23, 2014 (the “Petition Date”), Debtors filed in this Court a voluntary

petition for relief under Chapter 7 of Title 11 of the United States Code (the “Bankruptcy

Code”), initiating this bankruptcy case (the “Bankruptcy Case”).



                                               1
Case 14-51529-wlh        Doc 49     Filed 03/18/15 Entered 03/18/15 16:40:43           Desc Main
                                   Document      Page 2 of 13



          3.    Trustee was appointed the Chapter 7 trustee and remains in that capacity.

          4.    At the commencement of the Bankruptcy Case, the Bankruptcy Estate was created

under 11 U.S.C. § 541(a), and the Bankruptcy Estate includes all Debtor’s legal or equitable

interests in property as of the commencement of the Bankruptcy Case and any interest in

property that the Bankruptcy Estate acquires after commencement of the Bankruptcy Case. 11

U.S.C. § 541(a)(1) and (7) (2014).

          5.    Trustee is the sole representative of the Bankruptcy Estate. 11 U.S.C. § 323(a)

(2014).

          6.    Prior to the Petition Date, Mr. Agenor played tennis on the tour of the Association

of Tennis Professionals (the “ATP”), but Mr. Agenor was not an employee of the ATP.

          7.    On Schedule C – Property Claimed as Exempt (Doc. No. 1 at page 15 of 81), Mr.

Agenor scheduled an exemption of his interest in an ATP Retirement Plan (the “ATP Plan”)

under O.C.G.A. § 44-13-100(a)(2.1)(C) (the “Exemption”).

          8.    The ATP Plan is a split-dollar life insurance arrangement, whereby the ATP Tour,

Inc. makes loans to former and/or current ATP tennis players to pay premiums for life insurance

benefits represented by various insurance policies.

          9.    Mr. Agenor is entitled to receive annual payments from his interest in the ATP

Plan for 20 years (the “Annual Payments”).

          10.   The ATP Plan includes a life insurance policy that provides a death benefit upon

the death of Mr. Agenor (the “Life Insurance Policy”).

          11.   Mrs. Agenor is the sole beneficiary (the “Beneficiary”) of the Life Insurance

Policy and will receive insurance proceeds if Mr. Agenor dies (the “Insurance Proceeds”).




                                                 2
Case 14-51529-wlh           Doc 49      Filed 03/18/15 Entered 03/18/15 16:40:43                   Desc Main
                                       Document      Page 3 of 13



        12.      After the Section 341 Meeting of Creditors, a review of available documents, and

an investigation by Trustee, Trustee determined that there are issues with the Exemption.

        13.      On July 30, 2014, Trustee filed Trustee’s Objection to Debtors’ Claim of

Exemptions (Doc. No. 33), requesting, among other things, that the Court enter an order denying

the Exemption.

                                        III. THE SETTLEMENT

        14.      Following negotiations, Trustee and Debtors (collectively, the “Parties”) have

reached an agreement related to the Exemption. Trustee attaches a copy of the Settlement

Agreement as Exhibit “A” to this Settlement Motion. Significant terms of the Settlement

Agreement are as follows: 1

                 a.       After the Settlement Order becomes final, Mr. Agenor shall pay

        $94,500.00 (the “$94,500.00 Settlement Funds”) to Trustee from the Annual Payments

        by turning over, or causing to be turned over, to Trustee 60% of each Annual Payment

        (the “60% Payment”) until the $94,500.00 Settlement Funds are paid in full.; 2

                 b.       Notwithstanding anything to the contrary in the Agreement, Mr. Agenor or

        Mrs. Agenor may pay at any time the entire amount due under the Agreement without

        incurring a pre-payment penalty.

                 c.       If Mr. Agenor dies before the $94,500.00 Settlement Funds are paid in

        full, Mrs. Agenor shall pay the remaining amount of the $94,500.00 Settlement Funds to

        Trustee from the Insurance Proceeds;



1
  The following is a summary of the Settlement Agreement and is not intended to be comprehensive. To the extent
that anything in this summary is contrary to the terms of the Settlement Agreement, the Settlement Agreement
controls.
2
  Capitalized terms not defined in this Settlement Motion shall have the meanings given to them in the Settlement
Agreement.



                                                       3
Case 14-51529-wlh       Doc 49     Filed 03/18/15 Entered 03/18/15 16:40:43             Desc Main
                                  Document      Page 4 of 13



              d.      Mr. Agenor and Mrs. Agenor represent and warrant to Trustee that Mrs.

       Agenor is the Beneficiary of the Life Insurance Policy.            Prior to the $94,500.00

       Settlement Funds being paid in full, neither Mr. Agenor nor Mrs. Agenor shall change or

       otherwise alter the Beneficiary of the Life Insurance Policy without the express written

       consent of Trustee;

              e.      Neither Mr. Agenor nor Mrs. Agenor shall (i) take any loans from, (ii)

       take any early withdraws from, (iii) direct payment to any third party from, (iv) sell their

       interest in, or (v) modify the terms of the ATP Plan without the express written consent

       of Trustee;

              f.      The Parties stipulate and agree that neither Mr. Agenor nor Mrs. Agenor

       shall have a claim under Section 502(h) of the Bankruptcy Code in the Bankruptcy Case

       for or on account of payment of the $94,500.00 Settlement Funds, or for any reason, and

       that neither Debtors nor any of their affiliates, agents, principals, or subsidiaries shall

       receive a distribution from the Bankruptcy Estate; and

              g.      Mr. Agenor and Mrs. Agenor agree that each 60% Payment should be

       made directly to Trustee and shall use their best efforts to cause the ATP Tour, Inc., or its

       agent or affiliate, to pay each 60% Payment directly to Trustee.

                                  IV. RELIEF REQUESTED

       15.    By this Settlement Motion, Trustee requests that the Court approve the Settlement

Agreement between Trustee and Debtors.

       16.    Trustee also requests that any order approving the Settlement Agreement include

a provision authorizing and compelling ATP Tour, Inc., or its agent or affiliate, to pay each 60%

Payment directly to Trustee.




                                                4
Case 14-51529-wlh       Doc 49     Filed 03/18/15 Entered 03/18/15 16:40:43             Desc Main
                                  Document      Page 5 of 13



                                    V. BASIS FOR RELIEF

       17.     Federal Rule of Bankruptcy Procedure 9019(a) provides, in pertinent part, that

“[o]n motion by Trustee and after notice of a hearing, the court may approve a compromise or

settlement.” FED. R. BANKR. P. 9019(a). The standard in this Circuit for determining whether

to approve a compromise or settlement pursuant to Rule 9019(a) is set forth in Wallis v. Justice

Oaks II, Ltd. (In re Justice Oaks II, Ltd.), 898 F.2d 1544 (11th Cir. 1990), cert. denied, 498 U.S.

959 (1990), in which the Eleventh Circuit stated as follows:

       When a bankruptcy court decides whether to approve or disapprove a proposed
       settlement, it must consider:

       (a)     The probability of success in the litigation; (b) the difficulties, if
               any, to be encountered in the matter of collection; (c) the
               complexity of the litigation involved, and the expense,
               inconvenience and delay necessarily attending it; (d) the
               paramount interest of the creditors and a proper deference to their
               reasonable views in the premises.

Id. at 1549. In making its evaluation, a court must not rest its approval of the settlement on a

resolution of the ultimate factual and legal issues underlying the compromised disputes. In re

Teltronics Servs., Inc., 762 F.2d 185, 189 (2d Cir. 1985). Rather, the court should consider the

probable outcome of the litigation, including its advantages and disadvantages, and make a

pragmatic decision based on all equitable factors. Florida Trailer and Equip. Co. v. Deal, 284

F.2d 567, 571 (5th Cir. 1960).

       18.     The proposed settlement between Trustee and Debtors is the product of arms-

length negotiations and reflects the Parties’ analysis and consideration of the relevant legal,

factual, and economic issues.

       19.     Given the potential expense of litigation, in the event the claims which are

proposed to be settled are instead prosecuted, the amount of time that such litigation will require,




                                                 5
Case 14-51529-wlh       Doc 49     Filed 03/18/15 Entered 03/18/15 16:40:43             Desc Main
                                  Document      Page 6 of 13



the delay before the final outcome is known, and the complexity and uncertain resolution of

factual and legal disputes, settlement on the terms described herein is in the best interests of the

Bankruptcy Estate.

       20.     Under the standard set forth above and for the reasons previously detailed in this

Settlement Motion, Trustee urges the Court to approve the Settlement Agreement.

       WHEREFORE, Trustee respectfully requests that the Court enter an Order (i) granting

this Settlement Motion; (ii) authorizing Trustee to take actions reasonably necessary to effectuate

the terms of the Settlement Agreement; (iii) authorizing and compelling ATP Tour, Inc., or its

agent or affiliate, to pay each 60% Payment directly to Trustee; and (iv) granting to the parties

such other and further relief as the Court deems just and appropriate.

       Respectfully submitted, this 18th day of March, 2015.


                                              LAMBERTH, CIFELLI,
                                                  ELLIS & NASON, P.A.
                                              Attorneys for Trustee

                                              By:    /s/ Michael J. Bargar
                                                     J. Michael Lamberth
                                                     Georgia Bar No. 431975
                                                     jml@lcsenlaw.com
3343 Peachtree Road, N.E., Suite 550                 Michael J. Bargar
Atlanta, GA 30326                                    Georgia Bar No. 645709
(404) 262-7373                                       mjb@lcsenlaw.com




                                                 6
Case 14-51529-wlh   Doc 49    Filed 03/18/15 Entered 03/18/15 16:40:43   Desc Main
                             Document      Page 7 of 13




                             EXHIBIT “A” FOLLOWS
Case 14-51529-wlh   Doc 49    Filed 03/18/15 Entered 03/18/15 16:40:43   Desc Main
                             Document      Page 8 of 13
Case 14-51529-wlh   Doc 49    Filed 03/18/15 Entered 03/18/15 16:40:43   Desc Main
                             Document      Page 9 of 13
Case 14-51529-wlh   Doc 49    Filed 03/18/15 Entered 03/18/15 16:40:43   Desc Main
                             Document      Page 10 of 13
Case 14-51529-wlh   Doc 49    Filed 03/18/15 Entered 03/18/15 16:40:43   Desc Main
                             Document      Page 11 of 13
Case 14-51529-wlh   Doc 49    Filed 03/18/15 Entered 03/18/15 16:40:43   Desc Main
                             Document      Page 12 of 13
Case 14-51529-wlh       Doc 49    Filed 03/18/15 Entered 03/18/15 16:40:43             Desc Main
                                 Document      Page 13 of 13




                                CERTIFICATE OF SERVICE

         This is to certify that the undersigned has this day served a true and correct copy of the
foregoing Motion for Order Authorizing Compromise and Settlement with Debtors under
Federal Rules of Bankruptcy Procedure Rule 9019 and Compelling Payments Directly to Trustee
by first class United States mail on the following entities at the addresses stated:

Office of the United States Trustee
362 Richard B. Russell Federal Building
75 Spring Street, SW
Atlanta, GA 30303

S. Gregory Hays
Hays Financial Consulting, LLC
3343 Peachtree Road, NE
Suite 200
Atlanta, GA 30326

Ronald Jean Martin Agenor
7527 Roswell Road, NE, #566852
Atlanta, GA 31156

Tonya Williams Agenor
7527 Roswell Road, NE, #566852
Atlanta, GA 31156

Shannon R. Brandao
S. Brandao, LLC
4514 Chamblee Dunwoody Road
Suite 295
Atlanta, GA 30338

ATP Tour, Inc.
The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

       This 18th day of March, 2015.

                                                                   /s/ Michael J. Bargar
                                                            Michael J. Bargar
                                                            Georgia Bar No. 645709
                                                            MJB@lcsenlaw.com
